Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 10/20/2022.
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20120079038 to Jonathan Hersh (hereinafter “Hersh”), and further in view of U.S. Patent Application Publication No. 20050015364 to Payton et al. (hereinafter “Payton”).
As to claim 1, Hersh teaches a method for data processing, comprising (computer implemented method in a computer system comprising processor and non-transitory computer readable storage medium, par. 0062-0068): 
identifying, for communication of a content object (Fig. 16, par. 0354, content object such as a record), a segment of entities of a plurality of entities of a data model based at least in part on a selection of a first attribute at a user interface (Fig. 17, par. 0359, 0360,  identifying a segment of entities based on selection of a first attribute 1724 using user interface 1700, i.e. “a pull down list of groups 1724 can be provided to the operator of the computer on which GUI 1700 is displayed. One or more groups can be selected from the pull down menu 1724. For example, when the operator of GUI 1700 is a member of certain groups, the entire group or groups, that is, all of the members in the identified group or groups, can be invited using pull down menu 1724.”), the first attribute selected from a plurality of attributes defined by a the data model and configured for a tenant of a multi- tenant system (Fig. 17, 18, 19, par. 0360-0363, identify users based on attributes of users, that can be selected using the interface 1700, 1900. Plurality of attributes can be selected from 1724, 1728, 1732); 
activating, at the user interface for selection in combination with the segment of entities for communication of the content object, a set of attributes of the plurality of attributes based at least in part on the identified segment of entities and the data model (Fig. 16, 17, 18, 19, par. 0360-0363, identify and selecting users based on attributes of users, that can be selected using the interface 1700, 1900, i.e. “Another field 1728 allows the operator of GUI 1700 to specify one or more roles of users to invite… Using fields and pull down menus 1720-1732, various criteria can be used to identify appropriate users to invite in block 1606”); 
receiving, based at least in part on activating the set of attributes, a selection of a second attribute of the set of attributes (Fig. 16-19, par. 0360-0363, identify and selecting users based on attributes of users, that can be selected using the interface  1700, 1900, i.e.  “Another field 1728 allows the operator of GUI 1700 to specify one or more roles of users to invite… Using fields and pull down menus 1720-1732, various criteria can be used to identify appropriate users to invite in block 1606”); 
identifying, for the identified segment of entities, a set of inputs corresponding to the selected second attribute using the data model (Fig. 16-19, par. 0360-0363, identify and selecting users as “set of inputs” based on attributes of users, that can be selected using the interface 1700, 1900, i.e.  “Another field 1728 allows the operator of GUI 1700 to specify one or more roles of users to invite… Using fields and pull down menus 1720-1732, various criteria can be used to identify appropriate users to invite in block 1606… In block 1608, after the one or more user profiles are identified in block 1606, a message can be sent from an appropriate computing device in the network to the server. This message includes an identification of the one or more user profiles selected in block 1606, for example, included in the "selected people" list 1736 or 1836”); and 
transmitting, to a content communication system for distribution of the content object, the set of inputs (Fig. 16-19, par. 0360-0363, identify and selecting users as “set of inputs” based on attributes of users, that can be selected using the interface 1700, 1900, i.e.  “Another field 1728 allows the operator of GUI 1700 to specify one or more roles of users to invite… Using fields and pull down menus 1720-1732, various criteria can be used to identify appropriate users to invite in block 1606… In block 1608, after the one or more user profiles are identified in block 1606, a message can be sent from an appropriate computing device in the network to the server. This message includes an identification of the one or more user profiles selected in block 1606, for example, included in the "selected people" list 1736 or 1836”) and an indication of a plurality of entity identifiers corresponding to the segment of entities (Fig. 16-19, par. 0365-0372, indication of users and objects sharing are stored in server as a distribution system, i.e. “…In block 1608, after the one or more user profiles are identified in block 1606, a message can be sent from an appropriate computing device in the network to the server. This message includes an identification of the one or more user profiles selected in block 1606, for example, included in the "selected people" list 1736 or 1836…the server or servers controlling the display of user interfaces and, in particular, the display of invitation messages on the user interfaces, are configured to check whether the recipients of the invitation messages in block 1616 are already following the record or records identified in the invitation messages. In situations where the user was already following the identified record, in block 1624, the server is configured to refrain from displaying the invitation message on a user interface when the user accesses his or her user profile. In this way, the user is not presented with an unhelpful invitation of a record to follow. Returning to the example above, 6 invitations are sent to Vincent Vega to follow 6 respective records. Mr. Vega is already following 2 of the 6 records, so only the remaining 4 of the invitation messages are displayed.”).
Hersh does not explicitly teach activating in response of identifying the segment of entities based on the selection of the first attribute; identifying the set of inputs being associated with one or more entities of the identified segment of entities in the data model as claimed.
Payton teaches activating in response of identifying the segment of entities based on the selection of the first attribute; identifying the set of inputs being associated with one or more entities of the identified segment of entities in the data model (Fig. 1, 3A-5, par. 0045-0056, query model updated to reflect new grouping conditions and predicate area populated dynamically corresponding to user selection, i.e. “The "Details" section 32 enables the user to specify the parameters for his selected subcategory. The format of region 32 changes for each subcategory selection made in region 30. For example, if the user selects subcategory "FROM", the interface makes a call to the underlying database for a list of available source tables, and then displays these as selectable options. The user then selects from the displayed tables, e.g., by highlighting. Similarly, if the user selects the "SELECT" subcategory, the details region 32 displays the columns of the selected table(s) for further selection by the user”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hersh with the teaching of Payton because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Payton would allow Hersh to facilitate “a user-friendly interactive system and method for representing, creating, modifying and modeling a query language statement for use in retrieving data from a database” (Payton, par. 0003-0008.)
As to claim 2, combination of Hersh and Payton teaches the method of claim 1, further comprising: calculating an input of the set of inputs for at least one entity of the segment of entities based at least in part on the second attribute being aggregable, wherein the set of inputs is identified based at least in part on calculating the input (Fig. 18, 19, par. 0360-0363, identify/calculating and selecting users based on attributes of users, that can be selected using the interface 1900, i.e. “For instance, one or more criteria can be applied to attributes of user profiles to identify subsets of available users who, for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc. Any of the various fields in the user profiles can be searched, and criteria can be applied to combinations of fields in the profiles to suitably narrow the pool of identified users in block 1606”).
As to claim 3, combination of Hersh and Payton teaches the method of claim 2, wherein calculating the input comprises: aggregating a set of values corresponding to each instance of the second attribute corresponding to the at least one entity (Fig. 18, 19, par. 0360-0363, identify/calculating and selecting users based on attributes of users, that can be selected using the interface 1900, i.e. “For instance, one or more criteria can be applied to attributes of user profiles to identify subsets of available users who, for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc. Any of the various fields in the user profiles can be searched, and criteria can be applied to combinations of fields in the profiles to suitably narrow the pool of identified users in block 1606”).
As to claim 4, combination of Hersh and Payton teaches the method of claim 3, wherein aggregating the set of values comprises: summing the set of values or averaging the set of values (Fig. 18, 19, par. 0360-0363, summing and selecting users based on attributes of users, that can be selected using the interface 1900, i.e. “For instance, one or more criteria can be applied to attributes of user profiles to identify subsets of available users who, for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc. Any of the various fields in the user profiles can be searched, and criteria can be applied to combinations of fields in the profiles to suitably narrow the pool of identified users in block 1606”).
As to claim 5, combination of Hersh and Payton teaches the method of claim 2, further comprising: receiving, via the user interface, a selection of a time domain for the selected second attribute, wherein the calculating is performed based at least in part on the selection of the time domain (Fig. 16-19, par. 0360-0363, 0369, time domain such as last 30 days, i.e. “…For instance, one or more criteria can be applied to attributes of user profiles to identify subsets of available users who, for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc…Various criteria can be applied to fields in the account record to identify records in the operation of blocks 1504 and 1602. For instance, all accounts created in the last 30 days can be identified, or all accounts having an annual revenue meeting or exceeding a certain designated threshold, e.g., $50,000, can be retrieved. In some instances, only those accounts meeting both criteria are identified and retrieved.”).
As to claim 6, combination of Hersh and Payton teaches the method of claim 1, wherein identifying the set of inputs comprises: executing a database query, that is generated based at least in part on the selected second attribute, on the data model configured for the tenant, wherein executing the database query results in each input of the set of inputs for the segment of entities (Fig. 18, 19, par. 0360-0363, query for users based on attributes of users, that can be selected using the interface 1900, i.e. “For instance, one or more criteria can be applied to attributes of user profiles to identify subsets of available users who, for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc. Any of the various fields in the user profiles can be searched, and criteria can be applied to combinations of fields in the profiles to suitably narrow the pool of identified users in block 1606”).
As to claim 7, combination of Hersh and Payton teaches the method of claim 1, wherein transmitting the indication of the plurality of entity identifiers corresponding to the segment of entities and the set of inputs comprises: transmitting a record that includes a listing of the plurality of entity identifiers and a listing of the set of inputs, wherein each input of the set of inputs corresponds to a respective entity identifier of the plurality of entity identifiers based at least in part on the selected second attribute as defined in the data model (Fig. 15-20, par. 0360-0363, Server receives a message including identification of one or more user profiles, including plurality of attributes, i.e. “For instance, one or more criteria can be applied to attributes of user profiles to identify subsets of available users who, for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc. Any of the various fields in the user profiles can be searched, and criteria can be applied to combinations of fields in the profiles to suitably narrow the pool of identified users in block 1606”).
As to claim 8, combination of Hersh and Payton teaches the method of claim 1, further comprising: receiving, at the user interface, a selection of an entity class to be used for a basis for identifying the segment of entities, wherein the set of attributes are activated based at least in part on the set of attributes being associated with the selected entity class according to the data model (par. 0360-0363, selection of an entity class, i.e. “Another field 1728 allows the operator of GUI 1700 to specify one or more roles of users to invite. For example, in FIG. 19, selection of pull down menu 1728 displays a list of possible roles 1904, which can be selected accordingly. In this way, any users who have the identified role or roles in list 1904 can be selected as recipients of invitations, described in greater detail below. Returning to FIG. 17, other attributes of users to invite can be selected in pull down list 1732. The various user profiles that can be identified using the fields and pull down menus 1720-1732 can be added, e.g., by clicking an "add" button, to a "selected people" list 1736 in similar fashion as the collection of selected records in list 1716. For example, in FIGS. 18 and 19, a list of selected people 1836 includes 6 user profiles”).
As to claim 9, combination of Hersh and Payton teaches the method of claim 1, wherein the content communication system is configured to distribute the content object to a client corresponding to each entity identifier of the plurality of entity identifiers based at least in part on the selected second attribute (Fig. 15-20, par. 0360-0363, 0368, distribute content object to users, ie. “data indicating that the user is following updates to the identified record in the invitation message is stored in one or more feed tables in the database”).
As to claim 10, combination of Hersh and Payton teaches the method of claim 1, wherein the selected second attribute corresponds to a product, a purchase history, a store, an organization, user web behavior data, or a combination thereof (par. 0360-0363, 0369, an organization as an example , i.e. “for example, are following designated records, are the creators of certain records, are members of particular groups, have identified leadership positions within an organization, have been employed by the organization for a certain amount of time, etc. Any of the various fields in the user profiles can be searched, and criteria can be applied to combinations of fields in the profiles to suitably narrow the pool of identified users in block 1606”).
Regarding claims 11-15, is essentially the same as claims 1-5, except that it sets forth the claimed invention as an apparatus rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 16-20, is essentially the same as claims 1-5, except that it sets forth the claimed invention as an apparatus rather than a method and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168